In an action to recover damages for wrongful death and for conscious pain and suffering, the appeal is from an order denying a motion to dismiss the complaint for lack of prosecution on condition that respondent file a note of issue for the next available term. Respondent complied with that condition. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Hallinan and Kleinfeld, JJ., concur; Wenzel and Ughetta, JJ., dissent and vote to reverse the order and to grant the motion, with the following memorandum : In our opinion respondent unreasonably delayed in prosecuting this action. The excuse offered is inadequate and untenable.